Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 11-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0187318, 1st interpretation) in view of Lee (US 2016/0320676).
Regarding claim 1, Kim teaches a pixel drive circuit (Fig. 1-8, [0052-0169]) comprising:
a scan line group (G1~Gn in Fig. 1) and a data line group (D1~Dm in Fig. 1) perpendicularly crossing each other (Fig. 1), the data line group comprising a first data line (the date line corresponding to D1 in Fig. 4A), a second data line (the date line corresponding to D2 in Fig. 4A) and a third data line (the date line corresponding to D3 in Fig. 4A) arranged in sequence and parallel (Fig. 1 and Fig. 4A); and
a sharing line group (C1~Cm in Fig. 1, [0055, 0078, 0087-0088]) disposed adjacent to one side of each of data lines (Fig. 1 and 4A), the sharing line group (C1~Cm in Fig. 1) comprising a first sharing line (the sharing line corresponding to C1 in Fig. 4A), a second sharing line (the sharing line corresponding to C2 in Fig. 4A) and a third sharing line (the sharing line corresponding to C3 in Fig. 4A) arranged in parallel (Fig. 1 and Fig. 4A);
wherein the first data line (the date line corresponding to D1 in Fig. 4A) and the first sharing line (the sharing line corresponding to C1 in Fig. 4A) corresponding to a first sub pixel area (the area of Px corresponding to D1, C1 and G1 in Fig. 2, 4A and 5), the second data line (the date line corresponding to D2 in Fig. 4A) and the second sharing line (the sharing line corresponding to C2 in Fig. 4A) corresponding to a second sub pixel area (the area of Px corresponding to D2, C2 and G1 in Fig. 2, 4A and 5), and the third data line (the date line corresponding to D3 in Fig. 4A) and the third sharing line (the sharing line corresponding to C3 in Fig. 4A) corresponding to a third sub pixel area (the area of Px corresponding to D3, C3 and G1 in Fig. 2, 4A and 5);
wherein the first sub pixel area (the area of Px corresponding to D1, C1 and G1 in Fig. 2, 4A and 5), the second sub pixel area (the area of Px corresponding to D2, C2 and G1 in Fig. 2, 4A and 5) and the third sub pixel area (the area of Px corresponding to D3, C3 and G1 in Fig. 2, 4A and 5) share one scan line (the scan line corresponding to G1 in Fig. 1-2, 4A and 5), the first sharing line (the sharing line corresponding to C1 in Fig. 4A) of the first sub pixel area (the area of Px corresponding to D1, C1 and G1 in Fig. 2, 4A and 5) is connected in series (C1 and C3 is connected in series through Vst1/510 in Fig. 3-4) with the third sharing line (the sharing line corresponding to C3 in Fig. 4A) of the third sub pixel area (the area of Px corresponding to D3, C3 and G1 in Fig. 2, 4A and 5).
Kim does not explicitly teach that the first data line and the first sharing line form a first sub pixel area, the second data line and the second sharing line form a second sub pixel area, and the third data line and the third sharing line form a third sub pixel area.
Lee (US 2016/0320676) teaches that (Fig. 1-7, [0050-0118]) a data line (the left 171 in Fig. 2, 5, and 7, [0053, 0066, 0068-0069]) and a corresponding sharing line (170 in Fig. 2, 5, and 7, [0053, 0076-0078]) form a sub pixel area (Fig. 2 and 7).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee (US 2016/0320676) for each of the first sub pixel area, the second sub pixel area and the third sub pixel area of the system of Kim such that in the system of Kim, the first data line and the first sharing line form a first sub pixel area, the second data line and the second sharing line form a second sub pixel area, and the third data line and the third sharing line form a third sub pixel area. The motivation is to provides a liquid crystal display having advantages of preventing an occurrence of a dark space that may occur in a stem part of a pixel electrode, while disposing a voltage-dividing reference voltage line so as to minimize its overlap with the pixel electrode (Lee (US 2016/0320676), [0010]).

Regarding claim 11, Kim teaches a display panel (Fig. 1-8, [0052-0169]) comprising a pixel drive circuit (Fig. 1-8, [0052-0169]). As stated in the rejection of claim 1 above, Kim in view of Lee (US 2016/0320676) teaches that the display panel comprising: a scan line group and a data line group perpendicularly crossing each other, the data line group comprising a first data line, a second data line and a third data line arranged in sequence and parallel; and a sharing line group disposed adjacent to one side of each of data lines, the sharing line group comprising a first sharing line, a second sharing line and a third sharing line arranged in parallel; wherein the first data line and the first sharing line form a first sub pixel area, the second data line and the second sharing line form a second sub pixel area, and the third data line and the third sharing line form a third sub pixel area; wherein the first sub pixel area, the second sub pixel area and the third sub pixel area share one scan line, the first sharing line of the first sub pixel area is connected in series with the third sharing line of the third sub pixel area.

Regarding claims 2-5, 8, 10, 12-15, 18 and 20, Kim also teaches the following elements:
(Claims 2 and 12) the first sub pixel area (the area of Px corresponding to D1, C1 and G1 in Fig. 2, 4A and 5) comprises a first main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 5, [0057-0058]), a first sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) and a first sharing thin film transistor (the TFT corresponding to Qr in Fig. 2, Fig. 4A and Fig. 5), the first main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 5, [0057-0058]) comprises a first main thin film transistor (the TFT corresponding to Qa in Fig. 2, Fig. 4A and Fig. 5) and a first main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A), the first sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) comprises a first sub thin film transistor (the TFT corresponding to Qb in Fig. 2, Fig. 4A and Fig. 5) and a first sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A), the second sub pixel area (the area of Px corresponding to D2, C2 and G1 in Fig. 2, 4A and 5) comprises a second main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 5, [0057-0058]), a second sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) and a second sharing thin film transistor (the TFT corresponding to Qr in Fig. 2, Fig. 4A and Fig. 5), the second main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 5, [0057-0058]) comprises a second main thin film transistor (the TFT corresponding to Qa in Fig. 2, Fig. 4A and Fig. 5) and a second main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A), the second sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) comprises a second sub thin film transistor (the TFT corresponding to Qb in Fig. 2, Fig. 4A and Fig. 5) and a second sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A), the third sub pixel area (the area of Px corresponding to D3, C3 and G1 in Fig. 2, 4A and 5) comprises a third main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 5, [0057-0058]), a third sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) and a third sharing thin film transistor (the TFT corresponding to Qr in Fig. 2, Fig. 4A and Fig. 5), the third main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 5, [0057-0058]) comprises a third main thin film transistor (the TFT corresponding to Qa in Fig. 2, Fig. 4A and Fig. 5) and a third main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A), the third sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) comprises a third sub thin film transistor (the TFT corresponding to Qb in Fig. 2, Fig. 4A and Fig. 5) and a third sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A), and the second sharing thin film transistor (the TFT corresponding to Qr of the area of Px corresponding to D2, C2 and G1 in Fig. 4A, Fig. 2 and Fig. 5) of the second sub area (the area corresponding to Pxb of the area of Px corresponding to D2, C2 and G1 in Fig. 4A, Fig. 2, Fig. 5, [0057-0058]) is independently powered (Fig. 2-4B, [0077], Qr of the Px corresponding to D2, C2 and G1 is connected to Vst2/520, which is independent to Vst1/510 which is connected to Qr of the Px corresponding to D1, C1 and G1 and the Px corresponding to D3, C3 and G1; the reference voltage signal wires 510 and 520 can be respectively applied with different voltages).
(Claims 3 and 13) a control electrode (the gate electrode of Qa in Fig. 2, 4A and 5) of the first main thin film transistor (the TFT corresponding to Qa in Fig. 2, Fig. 4A and Fig. 5) is connected to the scan line (the scan line corresponding to G1 in Fig. 1-2, 4A and 5), a first electrode (the source electrode of Qa in Fig. 2, 4A and 5) is connected to the first data line (the date line corresponding to D1 in Fig. 4A), a second electrode (the drain electrode of Qa in Fig. 2, 4A and 5) is connected to the first main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A), a control electrode (the gate electrode of Qa in Fig. 2, 4A and 5) of the second main thin film transistor (the TFT corresponding to Qa in Fig. 2, Fig. 4A and Fig. 5) is connected to the scan line (the scan line corresponding to G1 in Fig. 1-2, 4A and 5), a first electrode (the source electrode of Qa in Fig. 2, 4A and 5) is connected to the second data line (the date line corresponding to D2 in Fig. 4A), a second electrode (the drain electrode of Qa in Fig. 2, 4A and 5) is connected to the second main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A), a control electrode (the gate electrode of Qa in Fig. 2, 4A and 5) of the third main thin film transistor (the TFT corresponding to Qa in Fig. 2, Fig. 4A and Fig. 5) is connected to the scan line (the scan line corresponding to G1 in Fig. 1-2, 4A and 5), a first electrode  (the source electrode of Qa in Fig. 2, 4A and 5) is connected to the third data line (the date line corresponding to D3 in Fig. 4A), a second electrode (the drain electrode of Qa in Fig. 2, 4A and 5) is connected to the third main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A).
(Claims 4 and 14) a control electrode of the first sub thin film transistor (the gate electrode of Qb in Fig. 2, 4A and 5) is connected to the scan line (the scan line corresponding to G1 in Fig. 1-2, 4A and 5), a first electrode (the source electrode of Qb in Fig. 2, 4A and 5) is connected to the first data line (the date line corresponding to D1 in Fig. 4A), and a second electrode (the drain electrode of Qb in Fig. 2, 4A and 5) is connected to the first sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A), a control electrode of the second sub thin film transistor (the gate electrode of Qb in Fig. 2, 4A and 5) is connected to the scan line (the scan line corresponding to G1 in Fig. 1-2, 4A and 5), a first electrode (the source electrode of Qb in Fig. 2, 4A and 5) is connected to the second data line (the date line corresponding to D2 in Fig. 4A), and a second electrode (the drain electrode of Qb in Fig. 2, 4A and 5) is connected to the second sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A), a control electrode of the third sub thin film transistor (the gate electrode of Qb in Fig. 2, 4A and 5) is connected to the scan line (the scan line corresponding to G1 in Fig. 1-2, 4A and 5), a first electrode (the source electrode of Qb in Fig. 2, 4A and 5) is connected to the third data line (the date line corresponding to D3 in Fig. 4A), and a second electrode (the drain electrode of Qb in Fig. 2, 4A and 5) is connected to the third sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A).
(Claims 5 and 15) a control electrode of the first sharing thin film transistor (the gate electrode of Qr in Fig. 2, 4A and 5) is connected to the scan line (the scan line corresponding to G1 in Fig. 1-2, 4A and 5), a first electrode (the source electrode of Qr in Fig. 2, 4A and 5) is connected to the first sharing line (the sharing line corresponding to C1 in Fig. 4A), and a second electrode (the drain electrode of Qr in Fig. 2, 4A and 5) is connected to the first sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A), a control electrode of the second sharing thin film transistor (the gate electrode of Qr in Fig. 2, 4A and 5) is connected to the scan line (the scan line corresponding to G1 in Fig. 1-2, 4A and 5), a first electrode (the source electrode of Qr in Fig. 2, 4A and 5) is connected to the second sharing line (the sharing line corresponding to C2 in Fig. 4A), and a second electrode (the drain electrode of Qr in Fig. 2, 4A and 5) is connected to the second sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A), a control electrode of the third sharing thin film transistor (the gate electrode of Qr in Fig. 2, 4A and 5) is connected to the scan line (the scan line corresponding to G1 in Fig. 1-2, 4A and 5), a first electrode (the source electrode of Qr in Fig. 2, 4A and 5) is connected to the third sharing line (the sharing line corresponding to C3 in Fig. 4A), and a second electrode (the drain electrode of Qr in Fig. 2, 4A and 5) is connected to the third sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A).
(Claims 8 and 18) each of the first main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A), the first sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A), the second main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A), the second sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A), the third main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A) and the third sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A) comprises four domains (Fig. 5 and Fig. 8), an electrode (Fig. 5 and Fig. 8) in a pattern extending in eight even directions (Fig. 5 and Fig. 8, [0164])) is disposed in each of the four domains (Fig. 5 and Fig. 8), and a material of it is indium tin oxide ([0136]).
(Claims 10 and 20) the control electrode of the first main thin film transistor (the gate electrode of Qa in Fig. 2, 4A and 5) is a gate electrode of the first main thin film transistor (the gate electrode of Qa in Fig. 2, 4A and 5), the first electrode (the source electrode of Qa in Fig. 2, 4A and 5) and the second electrode (the drain electrode of Qa in Fig. 2, 4A and 5) of the first main thin film transistor are respectively a source electrode and a drain electrode of the first main thin film transistor (the source electrode and the drain electrode of Qa in Fig. 2, 4A and 5).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (1st interpretation) in view of Lee (US 2016/0320676) as applied to claim 2 and 12 above, and further in view of Lee (US 2016/0351137).
Regarding claims 6 and 16, as stated in the rejections of claims 1 and 2 above, Kim in view of Lee (US 2016/0320676) already teaches the first sharing line of the first sub pixel area is connected in series with the third sharing line of the third sub pixel area, and the second sharing thin film transistor of the second sub area is independently powered. Kim does not teach the following elements. 
Lee (US 2016/0351137) teaches the following elements (Fig. 1-3, [0058-0065]):
(Claims 6 and 16) the first sub pixel area (R corresponding to DL1 and RL1 in Fig. 1-3) is a red sub pixel area (Fig. 1-3), the second sub pixel area (G corresponding to DL2 and RL2 in Fig. 1-3) is a green sub pixel area (Fig. 1-3), the third sub pixel area (B corresponding to DL3 and RL3 in Fig. 1-3) is a blue sub pixel area (Fig. 1-3), a red sharing line (RL1 in Fig. 2-3, [0063]) is a sharing line (RL1 in Fig. 2-3, [0063]) of the first sub pixel area (R corresponding to DL1 and RL1 in Fig. 1-3), a blue sharing line (RL3 in Fig. 2-3, [0063]) is a sharing line (RL3 in Fig. 2-3, [0063]) of the third sub pixel area (B corresponding to DL3 and RL3 in Fig. 1-3), and a green sharing thin film transistor (the TR3 connected to RL2 in Fig. 2-3) is the second sharing thin film transistor (the TR3 connected to RL2 in Fig. 2-3) of the second sub area (B corresponding to DL3 and RL3 in Fig. 1-3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee (US 2016/0351137) for the system of Kim in view of Lee (US 2016/0320676) such that in the system of Kim in view of Lee (US 2016/0320676), 
(Claims 6 and 16) the first sub pixel area is a red sub pixel area, the second sub pixel area is a green sub pixel area, the third sub pixel area is a blue sub pixel area, a red sharing line is connected in series with a blue sharing line, and a green sharing thin film transistor is independently powered.
The motivation is to provide a colorful display device which improves the quality of display by preventing the difference in color between a positive pixel and a negative pixel from becoming visible (Lee (US 2016/0351137), [0008-0009]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (1st interpretation) in view of Lee (US 2016/0320676) as applied to claim 1 and 11 above, and further in view of Tasaka (US 2013/0021564).
Regarding claims 9 and 19, Kim already teaches liquid crystal molecules in the first, second and third main pixel electrodes each having four domains (Fig. 1-2, 4A, 5 and 8), and liquid crystal molecules in the first, second and third sub pixel electrodes each having four domains (Fig. 1-2, 4A, 5 and 8). Kim does not teach the following elements. 
Tasaka teaches the following elements:
(Claims 9 and 19) an orientation of liquid crystal molecules (Fig. 1-2, [0011, 0017, 0035-0038]) in a pixel electrode (1 in Fig. 1-2, [0034]) with four domains (Fig. 1, [0034]) is at an angle of 30˚ to 60˚ (the angle is 45˚, Fig. 1-2, [0011, 0017, 0037-0038]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tasaka for liquid crystal molecules in the first, second and third main pixel electrodes and the first, second and third sub pixel electrodes of the system of Kim in view of Lee (US 2016/0320676) such that in the system of Kim in view of Lee (US 2016/0320676), 
(Claims 9 and 19) an orientation of liquid crystal molecules in the first main pixel electrode and an orientation of liquid crystal molecules in the first sub pixel electrode, an orientation of liquid crystal molecules in the second main pixel electrode and an orientation of liquid crystal molecules in the second sub pixel electrode, an orientation of liquid crystal molecules in the third main pixel electrode and an orientation of liquid crystal molecules in the third sub pixel electrode are all at an angle of 30˚ to 60˚.
The motivation is to excellent viewing characteristics can be achieved (Tasaka, [0038]).

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0187318, 2nd interpretation) in view of Lee (US 2016/0320676).
Regarding claim 1, Kim teaches a pixel drive circuit (Fig. 1-10, [0052-0220]) comprising:
a scan line group (G1~Gn in Fig. 1) and a data line group (D1~Dm in Fig. 1) perpendicularly crossing each other (Fig. 1), the data line group comprising a first data line (the date line corresponding to D5 in Fig. 4A and Fig. 9A), a second data line (the date line corresponding to D4 in Fig. 4A and Fig. 9A) and a third data line (the date line corresponding to D3 in Fig. 4A and Fig. 9A) arranged in sequence and parallel (Fig. 1 and Fig. 4A and Fig. 9A); and
a sharing line group (C1~Cm in Fig. 1, [0055, 0078, 0087-0088]) disposed adjacent to one side of each of data lines (Fig. 1 and 4A), the sharing line group (C1~Cm in Fig. 1) comprising a first sharing line (the sharing line corresponding to C5 in Fig. 4A and Fig. 9A), a second sharing line (the sharing line corresponding to C4 in Fig. 4A and Fig. 9A) and a third sharing line (the sharing line corresponding to C3 in Fig. 4A and Fig. 9A) arranged in parallel (Fig. 1 and Fig. 4A and Fig. 9A);
wherein the first data line (the date line corresponding to D5 in Fig. 4A and Fig. 9A) and the first sharing line (the sharing line corresponding to C5 in Fig. 4A and Fig. 9A) corresponding to a first sub pixel area (the area of Px corresponding to D5, C5 and G1 in Fig. 2, 4A, 9A and 5), the second data line (the date line corresponding to D4 in Fig. 4A and Fig. 9A) and the second sharing line (the sharing line corresponding to C4 in Fig. 4A and Fig. 9A) corresponding to a second sub pixel area (the area of Px corresponding to D4, C4 and G1 in Fig. 2, 4A, 9A and 5), and the third data line (the date line corresponding to D3 in Fig. 4A and Fig. 9A) and the third sharing line (the sharing line corresponding to C3 in Fig. 4A and Fig. 9A) corresponding to a third sub pixel area (the area of Px corresponding to D3, C3 and G1 in Fig. 2, 4A, 9A and 5);
wherein the first sub pixel area (the area of Px corresponding to D5, C5 and G1 in Fig. 2, 4A, 9A and 5), the second sub pixel area (the area of Px corresponding to D4, C4 and G1 in Fig. 2, 4A, 9A and 5) and the third sub pixel area (the area of Px corresponding to D3, C3 and G1 in Fig. 2, 4A, 9A and 5) share one scan line (the scan line corresponding to G1 in Fig. 1-2, 4A, 9A and 5), the first sharing line (the sharing line corresponding to C5 in Fig. 4A and Fig. 9A) of the first sub pixel area (the area of Px corresponding to D5, C5 and G1 in Fig. 2, 4A, 9A and 5) is connected in series (C5 and C3 is connected in series through Vst1/510 in Fig. 3-4, [0078-0081], the plurality of reference voltage lines are alternatingly connected to the first and second reference voltage signal wires) with the third sharing line (the sharing line corresponding to C3 in Fig. 4A and Fig. 9A) of the third sub pixel area (the area of Px corresponding to D3, C3 and G1 in Fig. 2, 4A, 9A and 5).
Kim does not explicitly teach that the first data line and the first sharing line form a first sub pixel area, the second data line and the second sharing line form a second sub pixel area, and the third data line and the third sharing line form a third sub pixel area.
Lee (US 2016/0320676) teaches that (Fig. 1-7, [0050-0118]) a data line (the left 171 in Fig. 2, 5, and 7, [0053, 0066, 0068-0069]) and a corresponding sharing line (170 in Fig. 2, 5, and 7, [0053, 0076-0078]) form a sub pixel area (Fig. 2 and 7).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee (US 2016/0320676) for each of the first sub pixel area, the second sub pixel area and the third sub pixel area of the system of Kim such that in the system of Kim, the first data line and the first sharing line form a first sub pixel area, the second data line and the second sharing line form a second sub pixel area, and the third data line and the third sharing line form a third sub pixel area. The motivation is to provides a liquid crystal display having advantages of preventing an occurrence of a dark space that may occur in a stem part of a pixel electrode, while disposing a voltage-dividing reference voltage line so as to minimize its overlap with the pixel electrode (Lee (US 2016/0320676), [0010]).

Regarding claim 11, Kim teaches a display panel (Fig. 1-10, [0052-0220]) comprising a pixel drive circuit (Fig. 1-10, [0052-0220]). As stated in the rejection of claim 1 above, Kim in view of Lee (US 2016/0320676) teaches that the display panel comprising: a scan line group and a data line group perpendicularly crossing each other, the data line group comprising a first data line, a second data line and a third data line arranged in sequence and parallel; and a sharing line group disposed adjacent to one side of each of data lines, the sharing line group comprising a first sharing line, a second sharing line and a third sharing line arranged in parallel; wherein the first data line and the first sharing line form a first sub pixel area, the second data line and the second sharing line form a second sub pixel area, and the third data line and the third sharing line form a third sub pixel area; wherein the first sub pixel area, the second sub pixel area and the third sub pixel area share one scan line, the first sharing line of the first sub pixel area is connected in series with the third sharing line of the third sub pixel area.

Regarding claims 2 and 12, Kim also teaches the following elements:
(Claims 2 and 12) the first sub pixel area (the area of Px corresponding to D5, C5 and G1 in Fig. 2, 4A, 9A and 5) comprises a first main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5, [0057-0058]), a first sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) and a first sharing thin film transistor (the TFT corresponding to Qr in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5), the first main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5, [0057-0058]) comprises a first main thin film transistor (the TFT corresponding to Qa in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5) and a first main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A and Fig. 9A), the first sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) comprises a first sub thin film transistor (the TFT corresponding to Qb in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5) and a first sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A and Fig. 9A), the second sub pixel area (the area of Px corresponding to D4, C4 and G1 in Fig. 2, 4A, 9A and 5) comprises a second main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5, [0057-0058]), a second sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) and a second sharing thin film transistor (the TFT corresponding to Qr in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5), the second main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5, [0057-0058]) comprises a second main thin film transistor (the TFT corresponding to Qa in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5) and a second main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A and Fig. 9A), the second sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) comprises a second sub thin film transistor (the TFT corresponding to Qb in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5) and a second sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A and Fig. 9A), the third sub pixel area (the area of Px corresponding to D3, C3 and G1 in Fig. 2, 4A, 9A and 5) comprises a third main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5, [0057-0058]), a third sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) and a third sharing thin film transistor (the TFT corresponding to Qr in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5), the third main area (the area corresponding to Pxa in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5, [0057-0058]) comprises a third main thin film transistor (the TFT corresponding to Qa in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5) and a third main pixel electrode (the PE corresponding to 191a in Fig. 5, Fig. 4A and Fig. 9A), the third sub area (the area corresponding to Pxb in Fig. 2, Fig. 5, [0057-0058]) comprises a third sub thin film transistor (the TFT corresponding to Qb in Fig. 2, Fig. 4A and Fig. 9A and Fig. 5) and a third sub pixel electrode (the PE corresponding to 191b in Fig. 5, Fig. 4A and Fig. 9A), and the second sharing thin film transistor (the TFT corresponding to Qr of the area of Px corresponding to D4, C4 and G1 in Fig. 4A and Fig. 9A, Fig. 2 and Fig. 5) of the second sub area (the area corresponding to Pxb of the area of Px corresponding to D4, C4 and G1 in Fig. 4A and Fig. 9A, Fig. 2, Fig. 5, [0057-0058]) is independently powered (Fig. 2-4B and 9A, [0077], Qr of the Px corresponding to D4, C4 and G1 is connected to Vst2/520, which is independent to Vst1/510 which is connected to Qr of the Px corresponding to D5, C5 and G1 and the Px corresponding to D3, C3 and G1).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2nd interpretation) in view of Lee (US 2016/0320676) as applied to claim 2 and 12 above, and further in view of Lim (US 2016/0246136).
Regarding claims 7 and 17, as stated in the rejections of claims 1 and 2 above, Kim in view of Lee (US 2016/0320676) already teaches the first sharing line of the first sub pixel area is connected in series with the third sharing line of the third sub pixel area, and the second sharing thin film transistor of the second sub area is independently powered. Kim does not teach the following elements. 
Lim teaches the following elements (Fig. 1A and 2A, [0006-0009]):
(Claims 7 and 17) the first sub pixel area (the second G in the first row in Picture 1 and Fig. 2A) is a green sub pixel area (Picture 1 and Fig. 2A), the second sub pixel area (the second R in the first row in Picture 1 and Fig. 2A) is a red sub pixel area (Picture 1 and Fig. 2A), the third sub pixel area (the first B in the first row in Picture 1 and Fig. 2A) is a blue sub pixel area (Picture 1 and Fig. 2A). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lim for the system of Kim in view of Lee (US 2016/0320676) such that in the system of Kim in view of Lee (US 2016/0320676), 
(Claims 7 and 17) the first sub pixel area is a green sub pixel area, the second sub pixel area is a red sub pixel area, the third sub pixel area is a blue sub pixel area, a green sharing line is connected in series with a blue sharing line, and a red sharing thin film transistor is independently powered.
The motivation is to provide a colorful display apparatus capable of reducing or eliminating a horizontal crosstalk phenomenon and a moving line-stain phenomenon (Lim, [0008, 0128]).

    PNG
    media_image1.png
    618
    374
    media_image1.png
    Greyscale

Picture 1, from Fig. 9A of Kim (US 2015/0187318) and Fig. 9 of Lim (US 2016/0246136)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871